DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahajan (US 2014/0102797).
With respect to claim 1: Mahajan discloses an intervention tool, comprising: 
a radial outer housing (150), the radial outer housing forming an interior bore configured to flow fluid (¶ [0024]; Fig. 2-2); 
an expansion member (112) coupled proximate an outer surface of the radial outer housing (Figs. 1, 2-2); and 
a sliding sleeve (117) positioned along an interior surface of the radial outer housing and engageable with the expansion member (¶ [0022, 0025]), the sleeve including a collection of slots or catches (602; ¶ [0024]) configured to move the expansion member between a radially retracted position when the sliding sleeve is in a first linear position (¶ [0024-25, 0028]) and a radially expanded position when the sliding sleeve is in a second linear position (¶ [0024-25, 0028]).
With respect to claim 2: Mahajan further discloses the plurality of slots or catches are a collection of J-slots (Figs. 5-7) in the sliding sleeve that engage one or more position pins (161) associated with the radial outer housing (¶ [0024]).
	With respect to claim 3: Mahajan further discloses the one or more J-slots include a first slot (lower most 604 in Fig. 6) configured to move the expansion member to a first radially retracted position (¶ [0024-25, 0028, 0040]), a second slot (lower most 606 in Fig. 6) configured to move the expansion member to a second radially expanded position (¶ [0024-25, 0028, 0040]), a third slot (second 604 from the bottom in Fig. 6) configured to move the expansion member to a third radially retracted position (¶ [0024-25, 0028, 0040]), and a fourth slot (second 606 from the bottom in Fig. 6) configured to move the expansion member to a fourth modified radially expanded position (¶ [0024-25, 0028, 0040]).
With respect to claim 4: Mahajan further discloses the first and third slots are substantially similarly shaped (Fig. 6).
With respect to claim 5: Mahajan further discloses the one or more position pins are coupled to and rotate about the radial outer housing (¶ [0024-25, 0028]).
With respect to claim 6: Mahajan further discloses a catch (114) coupled to and extending radially inward from the sliding sleeve (Fig. 2-2; ¶ [0022]) for engaging a drop ball or plug (115; Fig. 2-2; ¶ [0022]).
	With respect to claim 11: Mahajan further discloses the catch is located proximate an end of the sliding sleeve distal the expansion member (Fig. 2-2).
With respect to claim 14: Mahajan further discloses a spring member (158) positioned between a shoulder (153) of the radial outer housing and a shoulder (152) of the sleeve (Fig. 2-2), the spring member configured to assist in moving the expansion member between the radially expanded position and the radially retracted position (¶ [0022, 0028]).
With respect to claim 15: Mahajan further discloses the one or more slots or catches are configured to keep the expansion member in the radially retracted position or radially expanded position without continuous fluid pressure on the sliding sleeve (¶ [0022-23, 0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan as applied to claim 6 above, and further in view of Telfer (US 7,416,029).
	With respect to claim 7: Mahajan discloses all aspects of the claimed invention except for the catch is a ball catch finger collet. Telfer teaches a catch (110) for a drop ball (68) can be a ball catch finger collet (112, 114). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the ball catch finger collet of Telfer for the catch of Mahajan since Mahajan teaches that using such a ball seat is possible (¶ [0027]).
With respect to claim 8: Mahajan discloses all aspects of the claimed invention except for the catch is a ball catch seat ring. Telfer teaches a catch (110) for a drop ball (68) can be a ball catch seat ring (Col. 15, lines 54-55). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the ball catch seat ring of Telfer for the catch of Mahajan since Mahajan teaches that using such a ball seat is possible (¶ [0027]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mahajan alone.
With respect to claim 10: Mahajan discloses all aspects of the claimed invention except for the catch is located proximate an end of the sliding sleeve near the expansion member. Mahajan instead discloses reverse where the catch is located proximate an end of the sliding sleeve distal the expansion member (Fig. 2-2). It would have been obvious to one having ordinary skill in the art at the time of filing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stautzenberger (US 2014/0124220) in view of Mahajan.
With respect to claims 1 and 12: Stautzenberger discloses an intervention tool, comprising:
an expansion member that is a collet that can be mechanically operated to expand/retract (i.e. “release”) by longitudinal and rotational movement of a tubular (¶ [0006]). Stautzenberger does not disclose the details of how the expansion/retraction occurs. Mahajan teaches expanding/retracting an expandable member (see rejection of claim 1 above). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the expansion/retraction structures (i.e. radial outer housing and sliding sleeve) and their associated configurations for the expansion/retraction system of Stautzenberger since doing so would perform the same predictable result of expanding/retracting an expandable member. The combination of Stautzenberger and Mahajan does not teach the collet is a collet C-ring. Examiner takes official notice that collet C-rings are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of filing to substitute the collet C-ring for the generic collet of Stautzenberger and Mahajan since doing so would perform the same predictable result of gripping/releasing.
With respect to claims 1 and 13: Stautzenberger discloses an intervention tool, comprising:
an expansion member that is a collet that can be mechanically operated to expand/retract (i.e. “release”) by longitudinal and rotational movement of a tubular (¶ [0006]). Stautzenberger does not disclose the details of how the expansion/retraction occurs. Mahajan teaches expanding/retracting an expandable member (see rejection of claim 1 above). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the expansion/retraction structures (i.e. radial outer housing and sliding sleeve) and their associated configurations for the expansion/retraction system of Stautzenberger since doing so would perform the same predictable result of expanding/retracting an expandable member. The combination of Stautzenberger and Mahajan does not teach the collet is a collet barrel ring. Examiner takes official notice that collet C-rings are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of filing to substitute the collet barrel ring for the generic collet of Stautzenberger and Mahajan since doing so would perform the same predictable result of gripping/releasing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Barker (US 2015/0226042).
With respect to claim 16: Mahajan discloses a method for fracturing multiple lateral wellbores in a well system, comprising: 
urging an intervention tool downhole within a wellbore, the intervention tool including all of the structures of claim 1 (see rejection of claim 1 above); 
positioning a drop ball or plug (115) within the wellbore (Fig. 2-2), the drop ball or plug seating with a catch (114) coupled to and extending radially inward from the sliding sleeve (¶ [0022]; Fig. 2-2); and 

Mahajan does not disclose the intervention tool is proximate a junction between a first lateral wellbore and a second lateral wellbore. Barker teaches a system having a first lateral wellbore (upper 1003 in Fig. 10) and a second lateral wellbore (lower 1003 in Fig. 10) where a tool with an expandable member (tool that forms windows 1008; ¶ [0034-35]) can be between the two lateral wellbores (Fig. 10; ¶ [0034-35]; will be between when being removed after forming the second lateral wellbore). It would be obvious to one having ordinary skill in the art at the time of filing to combine the junction positon of Barker with the invention of Mahajan since doing so would allow a multiple lateral wellbore to be formed (Barker ¶ [0034-35]).

Allowable Subject Matter
Claims 9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTYN A HALL/Primary Examiner, Art Unit 3672